Exhibit (c)(2)(i) Discussion Materials Regarding January 7, 2011 Project GIBSON DRAFT For discussion purposes only Table of Contents I.Income Statement Discussion II.Discounted Cash Flow Analyses III.Market Valuation Metrics IV.Potential Talking Points with Sun Table of Contents DRAFT For discussion purposes only Income Statement Discussion DRAFT For discussion purposes only I/S - Original Model (Dec. 22, 2010) Income Statement Discussion §Shown is the Income Statement from to Dec. 22, 2010, prior to the adjustments due to the Consulting audit that demonstrated problems with manufacturing operations §Revenues, expenses and EBIT are shown by operating unit: Distribution, Contract Manufacturing and GIBSON Manufacturing §Assumptions: §Distribution will end at year end 2012 §Manufacturing will recommence January 2012 §Based on Management’s projections DRAFT For discussion purposes only 1 I/S - New Model (Jan. 5, 2011) §Shown is the Income Statement as of January 5, 2011 §Revenues, expenses and EBIT are shown by operating unit: Distribution, Contract Manufacturing and GIBSON Manufacturing §Assumptions: §Distribution will end at year end 2012 §Manufacturing will recommence March 2012, two months later than original plan (December §Includes additional changes by management to reflect new assumptions regarding contract manufacturing and other items §Based on Management’s projections DRAFT For discussion purposes only Income Statement Discussion 2 §Shown is a comparison of the original model as of December 22, 2010 and Company’s revised model as of January 5, 2010 §Based on Management’s projections I/S Comparison - Dec. 22, 2010 vs. Jan. 5, 2011 - Comparison New Model - Original Model. DRAFT For discussion purposes only Income Statement Discussion 3 I/S Scenario 1 - Shut Down Mar. 31, 2011 §Assumed that GIBSON’s manufacturing operations are discontinued March 31, 2011 §Contract manufacturing assumed to continue as detailed in the Company plan (January 5, 2011) §GIBSON manufacturing expense assumptions: Expense 2012P (‘000s) Expense % Remaining Material Charges 0% Salaries & Wages(1) NA Operational Supplies 25% Chemical & Solvents 0% Repairs & Maintenance 25% Utilities 25% Freight 74 0% Legal & Professional(2) NA Facility Maintenance& Security 75% All Other Manufacturing Expense 50% (1)Removed salary expenses allocated to Manufacturing for: Manufacturing, Packaging, Facilities, QC & QA, Commercial, Sales & Marketing, Salary Adjustments and Bonus Payments; for 2012 $10.4 million eliminated and $3.8 million remain. (2)Removed Lachman Expense each year; for 2012 $3.8 million eliminated and $1.4 million remain. DRAFT For discussion purposes only Income Statement Discussion 4 I/S Scenario 1 - Shut Down Mar. 31, 2011 §Shown is the income statement from Jan 5, 2011 adjusted to assume a plant shut down March 31, 2011 (see assumptions on prior page) §Assumes in-licensing capital expenditure of $10 million each year beginning 2012; amortized over 5 years §Flatline manufacturing expenses in future years, post 2012 DRAFT For discussion purposes only Income Statement Discussion 5 I/S Scenario 2 - Shut Down Mar. 31, 2012 §Assumed that GIBSON’s manufacturing operations are discontinued as of March 31, 2012 §Contract manufacturing revenue and expenses per Management’s guidance, increased due to the site transfer of select products from the GIBSON facility §GIBSON manufacturing expense assumptions from previous assumptions page §Flatline manufacturing expenses in future years, post 2013 DRAFT For discussion purposes only Income Statement Discussion 6 I/S Scenario 3 - Jan. 5, 2011, Delayed 2 Quarters §Based on Management projections from January 5, 2011 with Manufacturing revenue and Material Costs delayed 2 quarters §Assumes in-licensing capital expenditure of $10 million each year beginning 2012; amortized over 5 years DRAFT For discussion purposes only Income Statement Discussion 7 I/S Comparison - Jan. 5, 2011 vs 2 Quarters Adjustment §Shown is a comparison of January 5, 2011 model and the January 5, 2011 model adjusted assuming manufacturing delayed 2 quarters §January 5, 2011 model and the January 5, 2011 2Q delayed model are adjusted for in-licensing capital expenditure of $10 million each year beginning 2012; amortized over 5 years Comparison New Model - New Model (Delayed Two Quarters). DRAFT For discussion purposes only Income Statement Discussion 8 Discounted Cash Flow Analyses DRAFT For discussion purposes only Key Assumptions Underlying our Analysis Discounted Cash Flow Analyses §At the instruction of the Independent Committee (the “Committee”), we have performed discounted cash flow analyses on different potential operating scenarios: –Base Case: Management’s current forecast through fiscal year 2016, which reflects the resumption of GIBSON’s manufacturing activities in fiscal year 2012 (the “Forecast”) in addition to ongoing contract manufactured business –Scenario 1: The Forecast, with manufacturing activities terminating on March 31, 2011 –Scenario 2: The Forecast, with manufacturing activities terminating on March 31, 2012 –Scenario 3: Management’s current forecast above; however, adjusted assuming the ability to manufacture products is delayed a further two quarters §We have been advised by the Committee that the Forecast examined by us has been reasonably prepared on a basis reflecting the best currently available estimates and judgments of the senior management of GIBSON §For scenarios involving the termination of manufacturing activities, we have relied on the advice of the Committee regarding certain assumptions (e.g., shutdown costs, liquidation proceeds, etc.) to enable this analysis and express no opinion with respect to the estimates and judgments on which those assumptions are based §Further, we acknowledge to the Committee that adjustments to these assumptions may have a material effect on the outcome of the discounted cash flow analysis §Finally, we are not expressing any opinion as to the relative merits of any alternative operating scenario that might exist for GIBSON or the effect of any other transaction in which GIBSON might engage DRAFT For discussion purposes only 9 Base Case - New Plan (January 5, 2011) §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 §EBITDAexit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Present value as of January 31, 2011 §Net working capital (per Management balance sheet projections) and capital expenditures (includes $10 million per year beginning 2012) held constant throughout scenarios §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10, includes Series B shares which convert 1:1 Parameters GIBSON Stand-Alone (Price Per Share) Exit Multiple Range Discounted Cash Flow Analyses Discount Rate DRAFT For discussion purposes only 10 Scenario 1 - Cease Manufacturing March 31, 2011 Parameters GIBSON Stand-Alone (Price Per Share) Discounted Cash Flow Analyses §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 §EBITDAexit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Present value as of January 31, 2011 §Net working capital (per Management balance sheet projections) and capital expenditures (includes $10 million per year beginning 2012) held constant throughout scenarios §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10, includes Series B shares which convert 1:1 §Flatlined manufactured operating expenses after 2012 Exit Multiple Range Discount Rate DRAFT For discussion purposes only 11 Scenario 2 - Cease Manufacturing March 31, 2012 Parameters GIBSON Stand-Alone (Price Per Share) Discounted Cash Flow Analyses §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 §EBITDAexit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Present value as of January 31, 2011 §Net working capital (per Management balance sheet projections) and capital expenditures (includes $10 million per year beginning 2012) held constant throughout scenarios §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10, includes Series B shares which convert 1:1 §Flatlined manufactured operating expenses after 2013 Exit Multiple Range Discount Rate DRAFT For discussion purposes only 12 Scenario 3 - New Plan (Two Quarter Delay) Parameters GIBSON Stand-Alone (Price Per Share) Discounted Cash Flow Analyses §Based on GIBSON’s balance sheet and cash flow projections for 2011-2016 §EBITDAexit multiples ranging from 8.0x to 10.0x §Discount rates ranging from 11.0% to 15.0% §Present value as of January 31, 2011 §Net working capital (per Management balance sheet projections) and capital expenditures (includes $10 million per year beginning 2012) held constant throughout scenarios §Reflects GIBSON’s common shares outstanding per 10Q as of 9/30/10, includes Series B shares which convert 1:1 Exit Multiple Range Discount Rate DRAFT For discussion purposes only 13 Market Valuation Metrics DRAFT For discussion purposes only Selected Publicly Traded Companies Note:No selected company is directly comparable to GIBSON. Market Valuation Metrics DRAFT For discussion purposes only 14 Market Performance of Selected Companies Last Twelve Months Source:FactSet as of January 5, 2011. Market Valuation Metrics (71.9%) (9.6%) 25.1% Last Three Years (21.6%) 12.3.% 8.1% DRAFT For discussion purposes only 15 Selected Company Operating Metrics 3 Year Revenue CAGR (FY 2007-2010E) 3 Year EBITDA CAGR (FY 2007-2010E) LTM Gross Profit Margin % LTM EBITDA Margin % Median:8.1% Market Valuation Metrics Sources:SEC filings, CapitalIQ and FactSet Research Systems. Data as of January 05, 2011. DRAFT For discussion purposes only 16 Selected Company Revenue Valuation Multiples EV / LTM Revenue EV / CY 2011P Revenue EV / CY 2010E Revenue Market Valuation Metrics Sources:SEC filings, CapitalIQ and FactSet Research Systems. Data as of January 05, 2011. DRAFT For discussion purposes only 17 Selected Company EBITDA Valuation Multiples EV / LTM EBITDA EV / CY 2010E EBITDA EV / CY 2011P EBITDA Market Valuation Metrics Sources:SEC filings, CapitalIQ and FactSet Research Systems. Data as of January 05, 2011. DRAFT For discussion purposes only 18 Selected M&A Transactions Sources: Capital IQ and public company filings. Market Valuation Metrics DRAFT For discussion purposes only 19 Premiums in Public Acquisitions §William Blair analyzed 241 domestic public transactions announced since January 1, 2000 in which 1.0% to 49.9% of the target’s equity was acquired with the acquiror owning greater than 50.1% but less than 99% of the target prior to the transaction. Upon completion of the transaction the acquiror owned 100% of the target. §William Blair compared the price of each transaction to the closing price of the target stock one day, one week, one month, 90 days, 180 days, and 360 days prior to the announcement of the transaction Source: FactSet Research Systems. Data as of December 28, 2010. Market Valuation Metrics DRAFT For discussion purposes only 20 Premiums in Public Acquisitions §William Blair analyzed 42 domestic public transactions announced since January 1, 2000 in which 15% to 35% of the target’s equity was acquired with the acquiror owning between 65% to 85% of the target prior to the transaction. Upon completion of the transaction the acquiror owned 100% of the target. §William Blair compared the price of each transaction to the closing price of the target stock one day, one week, one month, 90 days, 180 days, and 360 days prior to the announcement of the transaction Source: FactSet Research Systems. Data as of December 28, 2010. Market Valuation Metrics DRAFT For discussion purposes only 21 Preliminary Talking Points for Sun Negotiation DRAFT For discussion purposes only Preliminary Talking Points for Sun Negotiation §The announced premium on December 6, 2010 of 5% represents a below median premium for the transaction.This is the case for both: –Public company acquisitions generally –Public company acquisitions where the buyer owned greater than 50.1%, but less than 99.9% prior to acquiring the remaining shares –Public company acquisitions where the buyer owned greater than 65.0%, but less than 85% prior to acquiring the remaining shares §At a proposed offer price per share of $4.75, it is not clear that the value of the shares has been maximized –The Independent Committee may want to consider an alternative to the current business plan, whereby all manufacturing activities at the plant cease as soon as possible –The Independent Committee may consider other possible alternatives including finding alternative buyers for the minority shares –The minority shareholders may not sell, leaving Sun as owner of less than the 90% threshold to complete a squeeze out merger –Exploration of all of these alternatives take time and will delay a possible transaction with Sun Potential Talking Points with Sun In an attempt to maximize the potential value obtained in a possible transaction with Sun, we believe the following points represent some of the key themes that should be developed during future negotiations: DRAFT For discussion purposes only 22 Preliminary Talking Points for Sun Negotiation (ctd.) §The announced share price has been deemed unsatisfactory by the market –Immediately following the announcement, the stock price increased to a high of $5.29 on December 13th due to the expectation that a higher price would be achieved –There have been numerous shareholder lawsuits filed against the Company on the basis that $4.75 per share is inadequate –The Company has received correspondence from existing shareholders (including large institutional investors) stating their opposition to the deal given the proposed price per share §To ensure an expeditious transaction is achieved, it is imperative that the Company achieve a higher share price than $4.75 that will enable broad support from the minority shareholders.If not, the deal will encounter several challenges: –Enhanced legal costs –Delayed closing –Deterioration of the value of the Company (i.e., lost employees, strained customer relationships, distraction from consent decree remediation work, etc.) Potential Talking Points with Sun 23
